Name: Commission Regulation (EEC) No 68/80 of 15 January 1980 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 1 . 80 Official Journal of the European Communities No L 11 /5 COMMISSION REGULATION (EEC) No 68/80 of 15 January 1980 fixing the import levies on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( l ), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Regulation (EEC) No 3006/79 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3006/79 to the prices known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 (2) of Regu ­ lation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 January 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148, 28 . 6. 1968, p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No L 337, 29 . 12. 1979, p . 53 . No L 11 /6 Official journal of die European Communities 16. 1 . 80 ANNEX to the Commission Regulation of 15 January 1980 fixing the import levies on milk and milk products (ECU 1100 kg net weight, unless otherwise indicated) CCT heading No Code Import Icry 04.01 A U) 0110 24-30 04.01 A I b) 0120 21-89 04.01 A II a) 1 0130 21-89 04 .01 A II a) 2 0140 27-28 04.01 A II b) 1 0150 20-68) 04.01 A II b) 2 0160 26-07 04.01 B I 0200 5&lt;8-88 04.01 B II 0300 124-55 04.01 B m 0400 192-49 04.02 A I 0500 15-05 04.02 A II a) 1 0620 93-98 04.02 A II a) 2 0720 160-25 04.02 A n a) 3 0820 162-67 04.02 A n a) 4 0920 173-46 04.02 A II b) 1 1020 86-73 04.02 A II b) 2 1120 153-00 04.02 A II b) 3 1220 155-42 04.02 A II b) 4 1320 166-21 04.02 A III a) 1 1420 23.89 04.02 A III a) 2 1520 32-25 04.02 A III b) 1 1620 124-55 04.02 A III b) 2 1720 192-49 04.02 B I a) 1820 36-27 04.02 B I b) 1 aa) 2220 per kg 0.8673 ( ») 04.02 B I b) 1 bb) 2320 per kg 1-5300 (") 04.02 B I b) 1 cc) 2420 per kg 1.6621 ( «) 04.02 B I b) 2 aa) 2520 per kg 0.8673 ( ») 04.02 B I b) 2 bb) 2620 per kg .1-5300 ( ll ) 04.02 B I b ) 2 cc) 2720 per kg 1-6621 ( ») 04.02 B II a ) 2820 39-10 04.02 B II b) 1 2910 per kg 1-2455 ( li) 04.02 B 11 b) 2 3010 pet kg 1.9249 (") 04.03 A 3110 226-46 04.03 B 3210 276-28 04.04 A I a) 1 3321 18-13 04.04 A I a) 2 3420 176-27 (13) 04.04 A I b) 1 aa) 3521 1*13! 04.04 A I b) 1 bb) 3619 176-27 ( 13 ) 04.04 A I b) 2 3719 176-27 ( 13 ) 04.04 A II 3800 176-27 04.04 B 3900 180.90 (M) 04.04 C 4000 158-46 04.04 D I 4120 36-27 04.04 D II a) 1 4410 142-63 04.04 D H a) 2 4510 155-85 04.04 D n b) 4610 252-57 04.04 E I a) 4710 180-90 04.04 E I b ) 1 4835 191-97 (1#) 16 . 1 . 80 Official Journal of the European Communities No L 11 /7 (ECU1100 kg net weight, unless otherwise indicated) CCT heading No Code Import levy 04.04 E I b) 2 aa) 4922 149-02 ( 15 ) 04.04 E I b) 2 bb) 5022 149-02 (16) 04.04 E I b) 3 5030 149V2 ( 17 ) 04.04 E I b) 4 5060 14902 ( 17 ) 04.04 E I b) 5 5120 ,149-02 ( 19) 04.04 E I c) 1 5210 111-77 04.04 E I c) 2 5250 245-74 04.04 E II a) 5310/ 180-90 04.04 E n b) 5410 245-74 17.02 A II (18 ) 5500 27-54 21.07 F I 5600 27-54 23.07 B I a) 3 5700 67-47 23.07 B I a) 4 5800 «742 23.07 B I b) 3 5900 81-92 23.07 B I c) 3 6000 67-63 23.07 B II 6100 87,42 For notes (') to ("), see notes (') to (") of Council Regulation (EEC) No 2915/79 (OJ No L 329 , 24. 12 . 1979). (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : a) the amount per kg shown , multiplied by the weight of milk and cream contained in 100 kg of product ; b) 7-25 ECU ; and c) 10-19 ECU . (") The levy on 100 kg of product falling within this subheading is equal to the sum of the following components : a) the amount per kg shown, multiplied by the weight of milk and cream contained in 100 kg of product ; and b ) 10-19 ECU . (") The levy is limited to 9-07 ECU per 100 kg net weight . (") The levy is limited to 6 : 'Ia of the value for customs purposes . ( 15 ) The levy is limited to 64-27 ECU per 100 kg net weight for imports from Austria , Finland , Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). (") The levy is limited to 88-45 ECU per 100 kg net weight for imports from Austria , Finland , Romania and Switzerland (Regulation (EEC) No 1054/68 as amended). (") The levy is limited to 52-18 ECU per 100 kg net weight for imports from Bulgaria , Hungary, Romania and Turkey (Regulation (EEC) No 1054/68 as amended). (") Lactose and lactose syrup falling within subheading 17.02 A I are , in pursuance of Regulation (EEC) No 2730/75 , subject to the same levy as that applicable to lactose and lactose syrup falling within subheading 17.02 A II . (' ¢) Within the tariff quotas referred to in Article 9 ( 2 ) of Regulation (EEC ) No 2915/79 the levy on 100 kg net weight shall be equal to 12-09 ECU. NB : For the purposes of heading No 04.04, the exchange rate to be applied in converting into national currencies the ECU referred to in the subdivisions of this heading shall, notwithstanding general rule C 3 contained in Pant I , Section I of the Common Customs Tariff be the representative rate, if such a rate is fixed pursuant to Council Regulation No 129 on the value of the ECU and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30. 10. 1962, p. 2553/62).